     Case 1:17-cr-00548-PAC Document 475 Filed 06/24/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                  S2 17 Cr. 548 (PAC)
         -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




               MOTION TO SCHEDULE SENTENCING




                                                      Joshua Adam Schulte
                                                                #79471054
                                           Metropolitan Correctional Center
                                                             150 Park Row
                                                            NY, NY 10007
        Case 1:17-cr-00548-PAC Document 475 Filed 06/24/21 Page 2 of 3




I.     DEFENDANT MOVES FOR SCHEDULING OF SENTENCING AND
              FINAL JUDGMENT FOR CONVICTED COUNTS

      A.     Unresolved counts after partial conviction are severed

      Unresolved counts after a partial conviction are severed. “Although the
litigant as framed in the indictment may not yet have run its course, the counts of
conviction have been resolved and the sentence is ready for execution. The
unresolved counts have in effect been severed, and will be resolved another time in
a separate judgment." United States v. Abrams, 137 F.3d 704, 707 (2d Cir. 1998);
See United States v. King, 257 F.3d 1013, 1019 (9th Cir, 2000) (“[P]leading guilty
to a subset of charges in effect severed the indictment into two parts and made
[defendant] ready for sentencing on the charges related to the Final Notice
scheme…”); United States v. Powell, 24 F.3d 28, 31 (9th Cir. 1994) ("When
sentence was imposed on the severed counts, [defendant] was entitled to appeal
because there was nothing left to be done but to enforce the sentence.").

      B.     Fed. R. Crim. P. 32(b)(1) and the Fifth Amendment permit a
      defendant to move for sentencing after partial conviction

      "For inordinate delay in sentencing, although the Speedy Trial Clause does
not govern, a defendant may have other recourse, including, in appropriate
circumstances, tailored relief under the Due Process Clause of the Fifth and
Fourteenth Amendments." Betterman v. Montana, 136 S. Ct. 1609, 1612 (2016);
"As we have explained, at the third phase of the criminal-justice process, i.e.,
between conviction and sentencing, the Constitution's presumption-of- innocence-
protective speedy trial right is not engaged. That does not mean, however, that
defendants lack any protection against undue delay at this stage. The primary
safeguard comes from statutes and rules. The federal rule on point directs the court

                                          1
        Case 1:17-cr-00548-PAC Document 475 Filed 06/24/21 Page 3 of 3




to ‘impose sentence without unnecessary delay.’ Fed. Rule Crim. Proc. 32(b)(1)...
Further, as at the prearrest stage, due process serves as a backstop against
exorbitant delay. See supra, at 3. After conviction, a defendant's due process right
to liberty, while diminished, is still present. He retains an interest in a sentencing
proceeding that is fundamentally fair.” Id. at 1617-1618.

      C.     Sentencing and Appeal does not block or prolong re-trial on
      remaining counts

      Finally, since the two convicted counts have effectively been severed from
the indictment, a final judgment and appeal does not block the re-trial on
remaining counts; both can proceed in parallel since they are severed cases.



                                II.   CONCLUSION

      For these reasons, this Court should schedule sentencing and final judgment
for the two severed, convicted counts and appoint Mr. Schulte an appeals attorney.



Dated: New York, New York
       December 25, 2020



                                                               Respectfully submitted,

                                                                Joshua Adam Schulte
                                                                          #79471054
                                                     Metropolitan Correctional Center
                                                                       150 Park Row
                                                                      NY, NY 10007

                                           2
